DYK, Circuit Judge.

ORDER

Nintendo of America, Inc. moves to dismiss 03-1545 for lack of jurisdiction. Jordan Spencer Jacobs opposes and moves to stay consideration of the motion to dismiss and to consolidate 03-1545 with 03-1297.* Nintendo replies.
In 03-1545, Jacobs appeals from a district court order granting Nintendo’s motion for attorney fees but leaving the amount of fees to be determined at a later date. We agree with Nintendo that, under Special Devices, Inc. v. OEA, Inc., 269 F.3d 1340 (Fed.Cir.2001), we lack jurisdiction to review the order because it is not a “final decision,” pursuant to 28 U.S.C. § 1295(a)(1), until the amount is quantified.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss 03-1545 is granted.
(2) Jacobs’ motions are denied.

We treat Jacobs’ "provisional” motion as a motion for an extension of time to file his opposition to the motion to dismiss. However, Jacobs’ motion is unnecessary because his opposition was timely filed.